Citation Nr: 1424589	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  10-29 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to October 30, 2009 for a nonservice-connected pension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military service from October 1972 to January 1974.  

This matter comes before the Board of Veterans' Appeals on appeal of a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction over this claim has been transferred to the RO in Waco, Texas.  

The Virtual VA and VBMS files have been reviewed.

(The issues of entitlement to service connection for bilateral hearing loss, tinnitus and a cyst of the buttocks are addressed in a decision issued concurrently with this decision under separate cover.)


FINDINGS OF FACT

1.  In January 2010, the Veteran was granted entitlement to nonservice-connected pension; the RO assigned an effective date of October 30, 2009.  

2.  The evidence of record does not show that the Veteran ever filed a formal or informal claim for pension prior to October 30, 2009.


CONCLUSION OF LAW

The criteria for an effective date prior to October 30, 2009 for an award of nonservice-connected pension have not been met.  38 U.S.C.A. §§ 5107; 5110 (West 2002); 38 C.F.R. § 3.400 (b)(1)(ii)(A) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

As this is an appeal arising from the grant of nonservice-connected pension benefits, the notice that was provided in     before the benefits were granted was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied. See Hartman v. Nicholson, 483 F.3d 1311 (2006). 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained the service treatment records and VA outpatient treatment records.  The Veteran submitted lay statements and statements of VA and private physicians in support of his claim. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Turing to the merits of the claim, the Veteran contends that an effective date for nonservice-connected pension of June 19, 2009 is warranted because he contends that is date that he filed his claim.  

The statutory and regulatory provisions explicitly specify that except as otherwise provided, the effective date of an evaluation and award of pension will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2013).  Further, an award of disability pension may not be effective prior to the date entitlement arose.  38 C.F.R. § 3.400(b)(1).  The effective date for pension claims received on or after October 1, 1984 is the date of receipt of the claim, unless, within one year from the date on which the veteran became permanently and totally disabled, the veteran files a claim for a retroactive award and establishes that a physical or mental disability, which was not the result of the veteran's own willful misconduct, was so incapacitating that it prevented him or her from filing a disability pension claim for at least the first 30 days immediately following the date on which the veteran became permanently and totally disabled. 38 C.F.R. § 3.400(b)(1)(ii)(A)-(B).

The Veteran filed a claim for nonservice-connected pension on October 29, 2009.  The claim is signed and dated by the Veteran.  In addition to the claim for nonservice-connected pension, he also filed a claim for compensation for hearing loss, tinnitus and cyst, buttocks.  The claim was received at the RO on October 30, 2009, and this evidenced by a date stamp on the Veteran's claim.  In a duty to assist letter, dated November 20, 2009, he was notified that the RO received his claim on October 30, 2009.  On January 19, 2010, the Veteran was sent a rating decision from the RO detailing his nonservice-connected pension award with an effective date of October 30, 2009 the date of claim.  

Despite the Veteran's contentions, the record does not reflect any formal or informal claim for pension prior to October 30, 2009.  The only evidence in the claims file prior to October 30, 2009 concerns the Veteran's education benefits and dependents in the 1970s. 

Accordingly, the Board finds that the effective date for the Veteran's nonservice connected pension should be October 30, 2009 the date of claim, which is in accordance to VA law.  There is no evidence of record that the Veteran made any communication or claim prior to October 30, 2009 regarding his claim for nonservice-connected pension.  As the preponderance of the evidence is against the claim for an effective date prior to October 30, 2009, the claim must be denied and the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An effective date prior to October 30, 2009 for nonservice-connected pension is denied.  


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


